Case: 19-60456     Document: 00515804546         Page: 1    Date Filed: 04/01/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            April 1, 2021
                                  No. 19-60456                            Lyle W. Cayce
                                                                               Clerk

   Marcos A. Cruz Rodriguez, also known as Marcos Cruz-
   Rodriguez,

                                                                     Petitioner,

                                      versus

   Merrick Garland, U.S. Attorney General,

                                                                    Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A088 413 328


   Before King, Smith, and Haynes, Circuit Judges.
   Per Curiam:
         Marcos A. Cruz Rodriguez, a legal permanent resident, was charged
   with robbery in Texas state court. As a result of this, Cruz Rodriguez was
   twice charged as removable by the federal government, once in 2012, and
   again, in 2016. He challenged the second removability charge as barred by res
   judicata. But, because the second charge was based on a different statutory
   provision and was unavailable to the Government when the first charge was
   brought, the Board of Immigration Appeals determined that res judicata did
   not bar it. We agree. Cruz Rodriguez also argues that the Government failed
Case: 19-60456      Document: 00515804546          Page: 2   Date Filed: 04/01/2021




                                    No. 19-60456


   to meet § 1227(a)(2)(A)(iii)’s statutory requirements and that the Board of
   Immigration Appeals denied him due process of law. These two issues,
   however, have not been addressed by the Board of Immigration Appeals in
   the first instance and are therefore not yet ripe for disposition. Accordingly,
   we DISMISS IN PART and otherwise DENY the petition.
                                         I.
          Petitioner Marcos A. Cruz Rodriguez (“Cruz Rodriguez”), a native
   and citizen of Honduras, entered the United States in 2010 as an asylee. In
   August 2011, the United States Citizenship and Immigration Services
   adjusted his status to legal permanent resident under the Immigration and
   Nationality Act (“INA”) § 209(b).
          In March 2012, Cruz Rodriguez pleaded guilty in a Texas court to two
   counts of robbery and was placed on eight years of deferred adjudication
   probation. And, as a consequence, the Government charged Cruz Rodriguez
   with removability under 8 U.S.C. § 1227(a)(2)(A)(i). On August 29, 2013, an
   immigration judge (“IJ”) concluded that Cruz Rodriguez was removable.
   Cruz Rodriguez, shortly thereafter, filed a motion for an emergency stay of
   removal and an accompanying motion to reopen his case. As a result, in
   March 2014, the IJ readjusted Cruz Rodriguez’s status back to legal
   permanent residency, under 8 U.S.C. § 1255(a), while granting an attendant
   waiver of inadmissibility under INA § 212(h), 8 U.S.C. § 1182(h). The
   Government did not appeal this ruling.
          Following the readjustment, in November 2015, Cruz Rodriguez
   violated the terms of his probation; the Texas court then formally adjudicated
   him guilty and imposed a two-year term of imprisonment. Subsequently, in
   September 2016, the Government again charged Cruz Rodriguez as
   removable, this time under 8 U.S.C. § 1227(a)(2)(A)(iii).




                                         2
Case: 19-60456     Document: 00515804546           Page: 3   Date Filed: 04/01/2021




                                    No. 19-60456


          The IJ sustained the second charge of removability. But following a
   series of motions, the IJ eventually terminated the removal proceedings
   against Cruz Rodriguez, concluding that res judicata barred the Government
   from charging Cruz Rodriguez with removability a second time based on the
   same underlying robbery offense.
          The Government appealed the res judicata ruling, and the Board of
   Immigration Appeals (“BIA”) sustained the appeal, vacated the IJ’s
   decision, and remanded the case. On remand, Cruz Rodriguez again moved
   to have the removal proceedings terminated. This time, he argued that he
   was not removable, under 8 U.S.C. § 1227(a)(2)(A)(iii), because he had not
   been convicted of any crimes since his status readjustment in March 2014.
          In November 2018, the IJ issued a decision, denied all relief, and
   ordered Cruz Rodriguez removed to Honduras. Cruz Rodriguez appealed to
   the BIA. In relevant part, Cruz Rodriguez challenged the BIA’s initial res
   judicata ruling, arguing that his two immigration proceedings arose out of the
   same nucleus of operative facts. Noting that the IJ did not consider res
   judicata on remand, the BIA reaffirmed its initial res judicata ruling and
   declined to revisit the issue. It rejected Cruz Rodriguez’s other arguments
   and dismissed his appeal. Cruz Rodriguez timely petitioned this court for
   review.
          In short, Cruz Rodriguez raises three issues before us. He argues that
   (1) res judicata barred the Government’s second removability charge; (2) he
   was not removable under 8 U.S.C. § 1227(a)(2)(A)(iii), as he was convicted
   before his status was readjusted; and (3) the BIA violated his due process
   rights by failing to fully address his res judicata argument. On direct appeal
   to the BIA, Cruz Rodriguez raised, and the BIA addressed, only the first
   issue. With this in mind, we dispose of each issue in turn.




                                         3
Case: 19-60456      Document: 00515804546          Page: 4    Date Filed: 04/01/2021




                                    No. 19-60456


                                         II.
          The res judicata effect of a prior judgment is a legal question, which
   we review de novo. Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 571
   (5th Cir. 2005). The doctrine of res judicata applies to administrative
   adjudications in the immigration context. Andrade v. Gonzales, 459 F.3d 538,
   545 (5th Cir. 2006). Res judicata bars a subsequent action when the following
   four elements are present: (1) both cases had the same parties; (2) a court of
   competent jurisdiction issued a judgment in the first case; (3) the first case
   was ended by way of a final judgment on the merits; and (4) both cases dealt
   with the same claim or cause of action. Chavez-Mercado v. Barr, 946 F.3d 272,
   275 (5th Cir. 2020).
          As to the fourth element, the doctrine of res judicata holds that “a
   final judgment on the merits of an action precludes the parties or their privies
   from relitigating issues that were or could have been raised in that action.”
   Rhoades v. Penfold, 694 F.2d 1043, 1048 (5th Cir. 1983) (quoting Allen v.
   McCurry, 449 U.S. 90, 94 (1980)). Res judicata, however, has been limited in
   application “to issues of fact or law necessary to the decision in the prior
   judgment” or, in other words, to situations in which “the allegedly barred
   claim [arises] out of the same nucleus of operative facts involved in the prior
   litigation.” Id. (citing S. Jam, Inc. v. Robinson, 675 F.2d 94, 96 (5th Cir.
   1982)); accord Chavez-Mercado, 946 F.3d at 275.
          It is undisputed that the first three elements of res judicata are met in
   this case. We are concerned here only with the fourth element of res judicata:
   whether the first removal proceeding against Cruz Rodriguez involved the
   same claims or causes of action as the second removal proceeding.
          Recall that Cruz Rodriguez, in March 2012, agreed to deferred
   adjudication probation after pleading guilty to two counts of robbery. As a
   consequence, the Government charged Cruz Rodriguez with removability




                                          4
Case: 19-60456        Document: 00515804546             Page: 5      Date Filed: 04/01/2021




                                        No. 19-60456


   under 8 U.S.C. § 1227(a)(2)(A)(i), as an alien convicted of a crime involving
   moral turpitude for which a sentence of one year or longer may be imposed.
   That charge, however, did not result in Cruz Rodriguez’s removal: the IJ
   found Cruz Rodriguez removable but then readjusted his status and found
   that he should be allowed to stay legally in the country.
           Subsequently, Cruz Rodriguez violated the terms of his probation and
   the Texas court adjudicated him guilty and imposed a two-year term of
   imprisonment. This formal adjudication of guilt prompted the Government’s
   2016 charge, this time alleging Cruz Rodriguez was removable under
   8 U.S.C. § 1227(a)(2)(A)(iii), as an alien who committed an aggravated
   felony crime of violence and an aggravated felony theft offense. So, the
   predicate offense under Texas state law underlying both charges was the
   same: the 2012 robbery. The grounds for removability, however, were
   different:        first,       8 U.S.C. § 1227(a)(2)(A)(i),            and         next,
   8 U.S.C. § 1227(a)(2)(A)(iii).
           The question before us is whether the Government’s second attempt
   to remove Cruz Rodriguez, based on a newly available1 aggravated felony
   removability charge, was barred by res judicata, given the IJ’s ruling on the
   first removability charge. Under binding precedent, it is clear that it was not.
           Peters v. Ashcroft, 383 F.3d 302, 305 n.2 (5th Cir. 2004), is instructive.
   In Peters, the petitioner was initially charged with being removable under
   § 1227(a)(2)(A)(iii) because he had been convicted of an aggravated felony,
   namely solicitation to transport marijuana. An IJ denied his request for bond,
   but the BIA reversed the bond ruling, holding that the solicitation offense was



           1
            The BIA found, and no party disputes, that the charge under § 1227(a)(2)(A)(iii)
   was a newly available charge. See Marcos Cruz-Rodriguez, A088 413 328 at 3 (BIA Sept. 18,
   2017).




                                              5
Case: 19-60456      Document: 00515804546          Page: 6    Date Filed: 04/01/2021




                                    No. 19-60456


   not an aggravated felony. Id. at 304. The Government then retracted the first
   removability charge but filed a new charge against Peters, claiming that he
   had committed a controlled substance offense that justified his removal
   under § 1227(a)(2)(B)(i). Id. This second removability charge was based on
   the same underlying solicitation offense as the first. Id. The IJ found Peters
   removable on this basis, and the BIA affirmed. Id.
          In his petition for review to this court, Peters maintained that the
   Government was barred from using the same conviction as the basis for the
   subsequent removal proceeding. Id. at 305 n.2. We rejected the claim and
   concluded that, even though the two removal proceedings were based on the
   same underlying criminal conviction, the Government relied on different
   subsections of § 1227(a)(2); thus, “the BIA’s prior decision ha[d] no res
   judicata effect on the [second] removal proceeding.” Id.
          Similarly, in Diaz De Leon-Munoz v. Holder, 395 F. App’x 139, 140 (5th
   Cir. 2010), relying on Peters, we summarily rejected a petitioner’s res judicata
   argument because “‘the current removal proceeding pending against [him]
   is based on a wholly separate provision’ than the prior removal proceedings”
   even though the new removability charge relied on the same conviction. Id.
   (quoting Peters, 383 F.3d at 305 n.2).
          At bottom, in this context, so long as the Government relied on a
   different statutory provision the second time around, res judicata is no bar.
   See Chavez-Mercado, 946 F.3d at 276 (reaffirming that “res judicata [is]
   inapplicable where subsequent removal proceedings were brought under a
   different statutory provision” and citing to Peters, 383 F.3d at 305 n.2) And,
   here, the Government certainly did as much.
          Moreover, in this case, a different “nucleus of operative facts,”
   underlies each removal proceeding. See id. at 277. The Government could not
   have previously charged Cruz Rodriguez as an aggravated felon; thus, the




                                            6
Case: 19-60456      Document: 00515804546          Page: 7    Date Filed: 04/01/2021




                                    No. 19-60456


   availability of a new ground of removability was a central fact making res
   judicata inapplicable. See 8 U.S.C. § 1101(a)(43)(F), (G); see also Singh v.
   U.S. Att’y Gen., 561 F.3d 1275, 1280 (11th Cir. 2009) (holding that res
   judicata did not apply because the aggravated felony charge was not available
   to the Government at the time of the petitioner’s first removal proceedings);
   Alvear-Velez v. Mukasey, 540 F.3d 672, 679 (7th Cir. 2008) (finding res
   judicata inapplicable where “the ground that the immigration authorities
   now invoke was unavailable to them in the first proceeding”).
          In light of this authority, we hold that res judicata—more precisely,
   claim preclusion—did not bar the Government’s second charge of
   removability. See Chavez-Mercado, 946 F.3d at 276; Peters, 383 F.3d at 305
   n.2; Diaz De Leon-Munoz, 395 F. App’x at 140. This leaves us with no
   occasion to overturn the BIA’s conclusions.
                                         III.
          We now address the two issues not raised on direct appeal to the
   BIA—that is, that Cruz Rodriguez was not removable under 8 U.S.C. §
   1227(a)(2)(A)(iii) and that the BIA violated his due process rights. Cruz
   Rodriguez raised these two issues for the first time in a motion to reconsider
   filed on July 3, 2019, which is still pending before the BIA. Our review here
   begins and ends with the fact that these issues have yet to be addressed by the
   BIA.
          Our jurisdiction over issues raised in a petition for review of the BIA’s
   decisions turns on whether a petitioner has exhausted all available
   administrative remedies. 8 U.S.C. § 1252(d)(1); Roy v. Ashcroft, 389 F.3d 132,
   137 (5th Cir. 2004). An issue is exhausted if it was presented to the BIA on
   direct appeal, in a motion to reopen, or in a motion for reconsideration. Omari
   v. Holder, 562 F.3d 314, 318, 320-21 (5th Cir. 2009). If an issue stems from
   the BIA’s act of decision making, a petitioner must first raise it in a motion




                                          7
Case: 19-60456         Document: 00515804546              Page: 8       Date Filed: 04/01/2021




                                          No. 19-60456


   to reopen or reconsider. Id. And the goals of the exhaustion requirement
   would certainly be frustrated if the BIA was not given “the opportunity to
   address immigration issues in the first instance.” See Omari, 562 F.3d at 321-
   22. 2
           To begin, the BIA has not addressed the argument that Cruz
   Rodriguez was not removable under 8 U.S.C. § 1227(a)(2)(A)(iii) because he
   was convicted before his status was readjusted. This issue was raised before
   (and addressed by) the IJ. It was then not raised before the BIA on direct
   appeal; as a consequence, the BIA did not address it in the final order now
   before us. Certainly, the issue was raised in a pending motion to reconsider.
   But, because the BIA has not ruled on that motion, the issue is not yet ripe
   for disposition, and we lack jurisdiction over it. Cf. Omari, 562 F.3d at 322
   (emphasizing the “efficient adjudication of immigration claims . . . [by
   providing] the BIA, the agency with the expertise in immigration matters,
   with the opportunity to address immigration issues in the first instance”)
   (emphasis added).
           Similarly, Cruz Rodriguez’s due process claim arises out of the BIA’s
   order issued on direct appeal and that order’s alleged shortcomings. On
   direct appeal then—of course—the BIA never had a chance to address the
   due process claim. Since this constitutional challenge was not raised before
   the BIA, and the BIA could do something to remedy the alleged injury when



           2
             Cruz Rodriguez’s pending motion to reconsider before the BIA, however, does
   not affect our jurisdiction to address his res judicata argument. See Chen v. Ashcroft, 83 F.
   App’x 672, 672 (5th Cir. 2003) (declining to hold case in abeyance pending the BIA’s ruling
   on a motion to reopen, as the motion did not affect the finality of the deportation order);
   see also Trejo-Robles v. Holder, 348 F. App’x 982, 983 (5th Cir. 2009) (declining to
   summarily dismiss a petition for review because a deportation order’s “finality is not
   affected by the subsequent filing of a motion to reconsider” (quoting Stone v. INS, 514 U.S.
   386, 405 (1995))).




                                                8
Case: 19-60456      Document: 00515804546          Page: 9    Date Filed: 04/01/2021




                                    No. 19-60456


   it rules on Cruz Rodriguez’s pending motion to reconsider, see Roy, 389 F.3d
   at 137, this issue is not yet ripe for disposition, and we lack jurisdiction to
   review it, see Kane v. Holder, 581 F.3d 231, 239 (5th Cir. 2009) (“We have no
   jurisdiction to review [certain constitutional] issues raised for the first time
   in [the petition], which the BIA did not have the opportunity to consider in
   the first instance.”).
                                         IV.
          Based on the foregoing, this petition is DISMISSED IN PART, to
   the extent it challenges issues that have yet to be addressed by the BIA in the
   first instance. We otherwise DENY the petition.




                                          9